DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument directed to 35 USC 103 rejections are fully considered. Applicant’s asserts on page 2-3 of Remarks dated August 28, 2020: 
The Applicant's disclosure teaches the "direct pull" of a "specific pre-defined content." This is the "knowledge that was only gleaned from applicant's disclosure.

Examiner respectfully disagrees with applicant’s characterization. Li in paragraph 0078 disclose that the content is correlated to the consumer request. Paragraph 0086 further discloses a specific example of a consumer providing a keyword/code to retrieve a specific content, which in this instance is a coupon. Thus, Li specifically discloses an embodiment of the concept of “1-to-1 pull of specific pre-defined content”. 
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 1-to-1 pull of specific pre-defined content ) are not recited in the independent claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the recited claim language does not articulate that “the specific predefined content” is a single item of content.


Examiner disagrees with applicant’s characterization of the Ajima. The keywords recited in Ajima  such as album is a well-known grouping mechanism used to organize a collection of songs (tracks).  Ajima  in paragraph 0058 discloses a database that store the music with the identifying metadata (keyword) for each track including title and album. The keyword associated with albums is associated with each track of album and upon request of an album, each of the tracks is provided.  
A person of ordinary skill in the art before the effective filling date would find it obvious to combine the assignment of an album metadata (tag name) to content for retrieval with the content retrieval system of Li to produce the predictable result of retrieving tracks of an album by the metadata “album name”.  A person of ordinary skill in the art would be motivated to combine the teachings of Ajima with Li to enable users to retrieve a group content of an album or a subset of the content, such as an album track, in a single request.
Thus, applicant’s argument is unpersuasive and claim rejections are maintained.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 16
	Li discloses 
A method for a direct pull of content utilizing a communications protocol chosen from text and e-mail (para 0008- communication protocol includes SMS text and email, para 0019), said method comprising: 
notifying of a requesting user by a sending user of the availability of a specific predefined content and instructions for requesting the specific predefined content (para 0086- For example, a newspaper ad offers a coupon to consumers, consumers can text a keyword to a short code and receive the coupon as SMS. Also see para 0087);
 controlling delivery of the specific predefined content between the sending user and  the requesting user with a computer system (Fig. 1B, item -166 discloses a content creation server, para 0040-the creation server enables content providers to create and upload content, para 0015- the content providers set rules associated with the delivery of content.) including a processor and a memory for executing instructions (fig. 1B – system), wherein said computer system is configured as a node on a network (fig. 1B- system is a node connected to the internet), and is further configured to receive and send messages through a communications protocol chosen from text and e-mail (para 0009-receiving messages, para 0046- sending response messages to clients via email and text);

 	assigning a distinct computer system [identifier] to the specific predefined content by the sending user (fig. 8A item 803 discloses the assigning of the keywords to the campaign with content attached in fig. 8E, item 810, also see para 0086);       
sending a content request through a communications protocol chosen from text and e-mail by the requesting user including the [identifier] correlating to the specific predefined content (para 0077- content is requested by email or text with associated keyword(s), para 0086- For example, a newspaper ad offers a coupon to consumers, consumers can text a keyword to a short code and receive the coupon as SMS., Also see para 0087); and 
delivering by the computer system through an output message utilizing a communications protocol chosen from text and e-mail the specific predefined content to the requesting user in response to the content request, wherein said content request and delivery is implemented through a communications protocol chosen from text and e-mail (para 0046- sending response messages to clients via email and text, also see para 0082, 0086- The mobile services used for delivery include email and SMS).
Although Li discloses the substantial features of the claimed invention, it failed to explicitly disclose
assign tag name to content
In an analougous art, Ajima discloses 

MPEP 2143 D.:
D.    Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results  

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" 
(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product); 
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

The base reference of Li has disclosed substantial limitations of the claimed invention. Li disclose the method of retrieving content based on identifier. Claim 1 recites a tagname that is directed to a group content to be retrieved by a predefined. Ajima discloses the storage and retrieval of content based the metadata, album (mapped to tag name).  A person of ordinary skill in the art before the effective filling date would find it obvious to combine the assignment of an album (tag name) to content for retrieval with the content retrieval system of Li to produce the predictable result of Ajima with Li to enable users to retrieve group content of an album in a single request by album name.
Claim 2,
further comprising assigning a predetermined key word to the specific predefined content by the sending user (Ajima para 057- The music information DB 107 is a table for managing various attribution information related to the music 106, and has, for example, each content of content ID, content name, artist name, album name, release date, label, introduction, rating, billing information, area ID, registration date, tags 1 to 3, etc. Content name is a preassigned key word to individual track names, Li para 0086)
 and sending the content request by the requesting user with the predetermined keyword (Li para 0086- For example, a newspaper ad offers a coupon to consumers, consumers can text a keyword to a short code and receive the coupon as SMS. ).
One of ordinary skill in the art before the effective filing date would have found it obvious to utilize the teachings of Ajima for assigning individual content name to each track in the Li system of email content retrieval to produce the predictable result of retrieving a subset of content from a group. One of ordinary skill in the art would be motivated to utilize the teachings of Ajima in the Li system in order to limit download to only the desired content.  


	wherein the specific predefined content is one of a file, attachment, text and a link (Li para 0060- coupon, event ticket are mapped to file, text, and attachment, para 0067- links).
Claim 4 and 18
 comprising accruing by the computer system a history of content requests by the requesting user (Li para 0056- tracks a viewing history of users, para 0048-saved content requests/responses for users).
Claim 6,
	Although Li discloses the substantial features of the claimed invention, it failed to explicitly disclose 
	further comprising associating the predefined10LND-00001the keyword with the tag name that define a sub-groups of the specific predefined.
	In an analogous art, Ajima discloses 
further comprising associating the predefined10LND-00001the keyword with the tag name that define a sub-groups of the specific predefined (para 0096- retrieving content based on a plurality of keywords including a combination of album name and title (track name). also see para 0085) 
MPEP 2143 D.:
D.    Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results  

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" 

(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

The base reference of Li has disclosed substantial limitations of the claimed invention. Claim 6 recites using subgroups of content to be retrieved by a predefined keyword with the tag name. Ajima discloses the storage and retrieval of content based on title (mapped to key word) and album (mapped to tag name).  A person of ordinary skill in the art at the effective filling date would find it obvious to combine the assignment of title (keyword) and album (tag name) to retrieve content sub-groups with the content retrieval system of Li to produce the predictable result of retrieving individual tracks of an album. Ajima demonstrates a well-known principle of content retrieval, which enables the inclusion of additional parameters in the queries to target content. A person of ordinary skill in the art would be motivated to combine the teachings of Ajima with Li to enable users to refine content requests to optimize networks resource by only delivering desired content.
Claim 7,
	wherein the content request for the specific predefined content is made by the requesting user utilizing a mobile device that is configured to send and receive messages via the communication protocol chosen from text or email (Li para 0009- mobile device configured to send/receive SMS or email, Li para 0012, 0013).


	further comprising providing by the computer system electronic monitoring of the delivered content for business intelligence purposes (Li para 0056- sending response messages to clients via email and text with trackable links.  Note: “for a business intelligence purpose” is an intended use of the system and is not given patentable weight.).
Claim 17,
	wherein the specific predefined content is delivered in the output message including written, virtual, audio, video, streaming media or interactive forms (Li para 0060- coupon, event ticket are mapped to written and text, para 0067- links mapped to interactive).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li/Ajima in view of Swart et al. U.S. Patent Application Publication 2003/0028884.
Claims 5 and 19,
	Although Li/Ajima discloses the substantial features of the claimed invention, it failed to explicitly disclose
wherein accruing historical content includes categorizing the historical content requests
In the analogous art, Swart discloses
	wherein accruing historical content includes categorizing the historical content requests (Swart para 0071-0072- stores history and statically analyzes user requests to determine preferences and scheduling).
.  


Conclusion
Related Prior Cited Art: 
Willis et al. U.S. Patent Application Publication 2009/0029685- discloses sending a code via text message to retrieve content. 
Chow et al. U.S. Patent Application Publication 2017/0171125- discloses parsing messages to retrieve content based on the presence of keywords. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459      
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459